Barclay, J.
— In the view we take of this case, it will only be necessary to express our opinion of one of the objections urged to the statute in question, which *537comprises the sections, numbered 1727 to 1761, inclusive, in the Revised Statutes of 1889. These sections are new enactments introduced into the general revision of the' laws in that year. The title of the bill containing them is this: “An act to revise and amend chapter 89 of the Revised Statutes of Missouri, 1879, and the amendatory acts thereto, entitled ‘ Of cities, towns and villages.’ ”
The objection is that this original legislation is violative of the command that no bill shall contain more than one subject which shall be clearly expressed in its title. Const. 1875, art. 4, sec. 28.
This provision of the fundamental law has uniformly received in this court a broad and liberal construction in accordance with the obvious purposes of its adoption. It was not designed to unreasonably hamper the legislative department in the exercise of its legitimate powers. So it has been often ruled that details of legislation, fairly germane to the general subject of an act, need not be specially mentioned in the title. It is for the legislature to determine what subject shall be dealt with in a particular bill. Mere generality in its title will not invalidate it where the topics treated are kindred in nature and have a legitimate and natural association under the head which the title states. State v. Mathews (1869), 44 Mo. 523 ; Woodruff v. Baldwin (1880 ), 23 Kan. 491.
No definite rule to test the sufficiency of titles of enactments has yet been formulated. Each case must be adjudicated upon the special facts it exhibits, having regard to the cogent reasons of public policy which led to the adoption of the constitutional provision. Those reasons are part of the history of legislation in this country (State ex rel. v. Ranson (1880), 73 Mo. 86), and, in discharging our duty of giving effect to the commands of the people, expressed in the constitution, we cannot ignore them.
*538That the mandate on this subject possesses some vigorous vitality and was intended to be enforced on proper occasions cannot be gainsaid.
In this case we see a large body of new and very important legislation, providing for the organization and government of a class of public corporations for park purposes, carried into a bill whose title indicates a mere revision and amendment of the existing statutes governing “cities, towns and villages,” without more.
These park corporations are organized with extensive governmental powers, and to exercise them over a territory which may reach far beyond the limits of any one city. Each may cover a domain of seventy square miles (section 1730), appropriate land for public use as parks, boulevards and avenues (sections 1731, 1733), may reconstruct, improve and “adorn” all roads and highways in the district (section 1737), levy special taxes for many purposes (section 1738), pass ordinances for the management and use of all the parks, highways, etc., in its jurisdiction (section 1732 ), and upon certain conditions, issue municipal bonds (section 1748 and following ).
The cost of doing all these things is proposed to be met by a tax not to exceed one-tenth of one per cent, per annum upon the assessed valuation of all real estate (and improvements thereon ) within the park district, to be ascertained by the park commissioners and then levied by the county court of the county (section 1753), which is also required to set apart and apply to the use of the park district “thirty per cent, of the county taxes derived from licenses granted to keep saloons or dram-shops within such park district” (section 1756).
The artificial being, created by this statute, would spring into life fully equipped with powers greater than any mere village can enjoy under our law, and with rights materially affecting the revenues and functions of the government of the county, as well as of the city, in *539which it is established. Yet all this is enacted under a title referring only to “ cities, towns and villages.”
While the subject of public parks is intimately connected with that of municipal government and might properly form part of a statute regulating city, town and village charters, yet we are of opinion that the creation of such park corporations, in taxing districts embracing territory beyond the limits of any city, town or village, invested with some of the most important powers of the county and city governments, as contemplated by the sections under review, is a subject which cannot fairly be construed as embraced within the title, “ Of cities, towns and villages.”
The scheme for organizing and maintaining these public park corporations, in the manner described, is distinct and separable from the rest of the bill upon which it is engrafted. It forms a discerptible subject from that expressed in the title and has no perceptible legal connection with other parts of the statute, as appears upon the most casual reading of it.
We fully recognize the force of the rule that no legislative enactment should be declared unconstitutional unless it appears very clearly so, and that every reasonable intendment should be made to sustain it. But while so doing we should feel ourselves remiss in the performance of our duty if we made the constitutional provision in question a dead letter by construction. It was adopted by the people for good and sufficient reasons, and it is not for us to construe away their solemn act.
As all the members of this division are agreed that that part of the statute is invalid for the reasons stated, it will not be necessary to consider other objections that have been urged against it.
The peremptory mandamus is denied.